85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Jennings JORDAN, Plaintiff-Appellant,v.T. Nelson THOMAS, Lieutenant;  H.F. Cassell, Sheriff;  PatsyScearce, Defendants-Appellees,andPatsy Jarrett, Medical Department;  Henry County Jail, Defendants.
No. 96-6070.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996.Decided:  May 2, 1996.

Larry Jennings Jordan, Appellant Pro Se.  William Carrington Thompson, Chatham, Virginia, for Appellee.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's final judgment denying relief on his 42 U.S.C. § 1983 (1988) complaint.*  We have reviewed the record and the final judgment and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Jordan v. Thomas, No. CA-94-977-R (W.D.Va. Dec. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 All parties have consented to the exercise of jurisdiction by a magistrate judge with appeal to the United States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C.A. § 636(c) (West 1993)